DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued claim objections are hereby withdrawn in view of the amended claims.

	The previously issued 35 U.S.C. § 112(b) rejections are hereby withdrawn in view of Applicant’s remarks.

 	The Applicant’s arguments with respect to claims #1-21 in the reply filed on September 23, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-21 are allowed.

 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein a ratio of a sum of widths of the plurality of extending portions disposed in the first bending region to a sum of widths of the plurality of joint portions disposed in the first bending region is in a range from 0.8 to 1.2” (claims 1, 12, and 21). 
		As to claims 1, 12, and 21, Kwon et al. (U.S. Patent Publication No. 2016/0155788 A1), hereafter “Kwon”, teaches a flexible substrate comprising a first bending region and a side region connected to the first bending region, and a conductive wire 120 disposed on the flexible substrate and comprising a metal portion and a plurality of openings.  See Kwon, FIG. 3B, FIG. 9A, FIG. 9B.  Kwon further teaches a side region and a first bending region, in four equivalent Examiner defined regions such that a total width of the metal portions in each of the regions must also be equivalent and a ratio of the total widths of the portions equals 1.0.  Kwon further teaches a plurality of extending portions and a plurality of joint portions given the diamond shaped metal portions and openings therein.  Id. at FIG. 9B.  Kwon is however silent as to the ratio of a sum of widths of the plurality of extending portions in the first bending region to a sum of widths of the plurality of joint portions disposed in the first bending region.
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Prior Art Made of Record
 	The following prior art was not relied upon but is made of record:
Ahn et al. (U.S. Patent Publication No. 2019/0014664 A1)
Park et al. (EP 3223327A1)

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829